As
French is the most widely recognized official language
in the Central Africa subregion, I should like to begin
my statement by addressing a few words to the
Assembly in that common language.
I would like to say how pleased I am to be here
with you today, Mr. President — you in your capacity
as the President of the General Assembly and me in
mine as President of my country. I am also pleased to
address the Assembly in order to speak on behalf of the
people of Sao Tome and Principe.
I shall now deliver my address in Portuguese —
which, as the Assembly is aware, is the official
language of Sao Tome and Principe.
(spoke in Portuguese; English text furnished by the
delegation)
Allow me, at the outset, to congratulate you most
warmly, Mr. President, on your election as President of
the fifty-ninth session on the General Assembly, whose
proceedings will undoubtedly benefit from your
personal qualities and your experience in international
relations. Gabon and my country, Sao Tome and
Principe, have long enjoyed a very good relationship of
cooperation at various levels, and my delegation
wishes you success in your new functions.
May I also thank the President’s predecessor,
President Julian Robert Hunte of Saint Lucia, for the
excellent work he has done.
On behalf of people of Sao Tome and Principe, I
would like to pay tribute to the Secretary-General for
his relentless efforts and dedication at the service of
the goals of the United Nations, and for his work in
promoting peace and development.
This session of the General Assembly is taking
place during a particularly complex international
situation. Violence and the violation of human rights
are increasing. The United Nations must play its role as
a matter of priority; otherwise world order could
collapse. More than ever before, Governments must
give a universal forum like this the responsibility to
rebuild international order on the basis of peace,
2

respect for human rights, security and cooperation for
development. Unilateralism must be put aside. We have
to work together for a better world.
Intolerance, terrorism, occupation, discrimination,
organized crime and social injustice are some of the
sources of today’s open conflicts. Religious differences
and drug trafficking in some countries are driving
people to high levels of violence and destruction. We
the people the United Nations have to do our best to
stop those atrocities, or unprotected groups of society
will disappear and the spiral of violence could spread
out of control.
Darfur is an example of discrimination and
atrocity. We call on Sudan’s Government to fulfil all
the provisions contained in Security Council resolution
1556 (2004), which was adopted on 30 July.
It is completely unacceptable that 50 million
people worldwide have become refugees or have been
internally displaced as a result of having been driven
from their homes by war, persecution and human rights
abuses. We now needed concrete action by leaders and
peoples to ensure that the perpetrators of criminal
behaviour are brought to justice, thereby rebuilding
confidence among peoples and nations, but especially
to address the root causes of violence.
Small island States will meet in Mauritius to
assess the progress made since the Global Conference
on the Sustainable Development of Small Island
Developing States, which was held in Barbados.
Progress in the implantation of the Barbados
Programme of Action has been mixed. At Mauritius,
key issues will be reviewed and decisions and
recommendations will be made with regard to the
questions of climate change, natural and environmental
disasters, fresh water, land resources, waste
management, tourism, energy, transport, biodiversity
and coastal and marine resources. All those are issues
affecting the ecosystems of small islands as a result of
global warming. They can only be solved gradually and
if the international community increases resources
effectively to support the sustainable development of
small island States. We would like to take this
opportunity to thank the international community for
everything it has done to date. I would like to extend a
special thanks to the Government of Mauritius for its
efforts to organize the special international conference.
As an island nation, Sao Tome and Principe
continues to see its very existence threatened by global
warming. Our shorelines are eroding and our national
territory is shrinking as the seas rise. Is my small
country to end up nothing but a tiny volcanic peak
sticking out above the waves, with the last of our
people clinging to the land left unclaimed by the rising
sea? The Kyoto Protocol must be implemented by all
for the benefit of all.
The Governments of Africa launched the New
Partnership for Africa’s Development (NEPAD), aiming
specifically at optimally mobilizing both African and
international resources and at harmonizing
contributions through a partnership based on mutual
commitments and balanced interests and responsibilities.
Peace, good governance, security and development are
challenges that all African Governments and peoples
have to face. They must create the conditions to
achieve those goals. Those goals are far from being
reached, given the numerous conflicts and the destructive
and negatives effects of conflicts. My Government will
continuously support NEPAD and will work to create
the foundations for its implementation.
Most countries continue to face the challenge of
HIV/AIDS and other diseases. In some parts of Africa
HIV/AIDS is devastating entire families, societies,
cultures and economies. Treatment is still expensive,
and our economy has started to feel the negative effects
of the disease. Unless there are additional resources and
scientific investment to find a cure for HIV/AIDS, hope
for progress in Africa will continue to be far from reach.
It is not only health problems that afflict poor
countries. Globalization affects some because few have
all the necessary conditions to develop trade and
commerce and to take advantage of new technologies.
The latest efforts by the World Trade Organization in
Geneva are an example of the fact that those who have
too much could make a difference by giving away a
little to poor countries. If that is not done, we will
continue to face discriminatory tariffs and to
experience erosion in quality of life.
My country regrets that international relations in
some parts of the world have deteriorated to the point
where extreme violence, destruction and violation of
human rights and the environment are daily facts of
life, and where the use and abuse of dangerous
weapons is endemic. We also regret that refugees and
children are among the targets in those conflicts.
Tragedies cannot be our destiny. Tragedies and
natural disasters such as the ones we face in Iraq, the
3

Middle East, Bangladesh and some countries in Africa
and elsewhere are testimony of the fact that mankind is
moving towards facing bigger challenges. My
Government thinks that multilateralism under the
framework of the United Nations is the only way for
the international community to be able to achieve
lasting peace and development.
Terrorism around the world is causing
destruction, destabilizing Governments and killing
people in places such as Madrid, the Middle East and
elsewhere. We are confronted by a dilemma, because
thus far all the strategies employed to fight this scourge
are not producing significant results. Under the
authority of the Security Council, we must guarantee
the universality of, and compliance with, non-
proliferation treaties.
My Government supports the recommendations
of Secretary-General Kofi Annan on Timor-Leste. The
United Nations Mission of Support in East Timor is a
success we cannot ignore.
The universality of the Organization must be a fact,
and all countries have to be represented. Taiwan is not
represented. We call upon the international community
to address the issue of Taiwan’s representation. Despite
its small size, Taiwan offers development aid to a large
number of countries. Taiwan has all the elements to be an
active member of the main international organizations. A
look at its economy, trade relations, commerce,
finance, application of new technologies and support
for many countries reveals facts that we cannot ignore
any longer.
We would also like to refer to Cuba. Economic
embargo is a severe sanction. It violates the Charter of
the United Nations and international law. I would like
to request that the General Assembly lend its assistance
to bring about an end to the economic embargo against
Cuba. The cold war era is behind us, and a people in
need simply cannot continue to be the object of the
political interest of part of the electorate in Florida.
In Sao Tome and Principe we are working very
hard to consolidate our young democracy and to create
a solid foundation for sound development. Following
the agreement signed among the Government, the
international community and the military — which
mounted a coup in Sao Tome and Principe in 2003 —
we organized a national forum that brought all
segments of our society to the table to bring their views
closer together and to draw up recommendations in
order to avoid more instability in the country.
On the economic front, we are preparing the
country for a new era based on oil exploration and
production. Our National Assembly has adopted a law
on the management of the revenues that we will
eventually receive from oil companies. That shows that
corruption will be fought, that the new generation will
be protected and that the country will have enough
resources for development.
The Government and the people of Sao Tome and
Principe adhere to the principles of respect for the
sovereignty of all countries and following the path of
dialogue, tolerance and mutual understanding among
peoples. We call on all members of the United Nations
to do likewise for the sake of a better world.
I would like to conclude by expressing our
gratitude to all countries Members of the United
Nations for the support given to our country at the time
of the first-ever coup d’état in Sao Tome and Principe,
in June 2003. I would also like to thank all the countries
of Central Africa — including Congo (Brazzaville),
which currently presides over the Economic
Community of Central African States — for everything
they have done. I also wish to thank the President of
the General Assembly and our partners in Central
Africa and the African Union for their tireless efforts.